UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 18, 2012 CLEANTECH INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Nevada 001-35002 98-0516425 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) C District, Maoshan Industry Park, Tieling Economic Development Zone, Tieling, Liaoning Province, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 0410-6129922 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On January 18, 2012, the Company issued a press release announcing the filing of an amended complaint in the United States District Court for the Southern District of New York against the NASDAQ Stock Market, LLC and NASDAQ OMX Group alleging racially-motivated discriminatory acts and policies against the Company. The press release is attached hereto as Exhibit 99.99. The Exhibit furnished in this report shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Press Release, “CleanTech Innovations, Inc. Sues the NASDAQ Stock Market for Racism and Discrimination,” dated January 18, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEANTECH INNOVATIONS, INC. (Registrant) Date: January 18, 2012 By: /s/ Bei Lu Name: Bei Lu Title: Chief Executive Officer
